Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 1/28/22 have been fully considered, however, the amendment has not be entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to a rolling speed of each pass is greater than or equal to 10m/min but less than 50 m/min in the rough rolling step as recited in claims 1 and 3.
Regarding the previous 35 U.S.C. 112(b) rejection over the relative terms “high-efficiency”, “high-strength”, and “high-ductility”, if the amendment had been entered, the rejection would be withdrawn. 

Applicant primarily argues:
Applicant respectfully points out that, it is well known in the art that both the rough rolling temperature and the rolling reduction affect the grain size change and the generation of edge cracks in the magnesium alloy sheet, and the rough rolling reduction should match with the rolling temperature. For example, Mori states that “When the rolling reduction per pass of rough rolling performed in the above temperature range is set to 20% or more and 40% or less, variation in crystal grains in the magnesium alloy sheet that has been finish-rolled after rough rolling can be desirably reduced.” (See last paragraph on page 4 of machine translation of Mori).

Therefore, Mori teaches that the precondition for using a rough rolling reduction of 20-40% is that the rough rolling temperature is 300-400°C. When the rough rolling temperature is not in the range of 300-400 °C, as taught by Zhang, the rough rolling reduction should also be adjusted accordingly. Thus, one skilled in the art would not apply the rough rolling reduction taught by Mori with the rough rolling process taught by Zhang. In other words, there is no common basis to “combine” Zhang with Mori.

440°C to 470°C in Zhang (See paragraph [0009] of Zhang). However, Mori teaches that when the rough rolling temperature is higher than 400°C, the surface state of the sheet after rough rolling is deteriorated (see penultimate paragraph on page 4 of machine translation of Mori). Apparently, Mori’s teaching deviates from the teaching of Zhang. Therefore, those skilled in the art would have no incentive to combine Mori when optimizing the parameters of the rough rolling process of Zhang.
Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
Firstly, Mori teaches that the surface temperature of the material plate immediately before being inserted into the rolling roll is 300°C or higher and that the upper limit of the plate surface temperature is not particularly limited (Mori, pg. 4, paragraph 7), i.e., the starting temperature of the plate during rough rolling can include the rolling temperatures of 440-470°C and the finishing temperature of 370-430°C as taught in Zhang (Zhang, pg. 2, paragraph 13). Therefore, the temperature during rough rolling of Mori would overlap with the temperature during rough rolling of Zhang.
Secondly, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Even though Mori teaches that in one example the rough rolling temperature is from 300-400°C (Mori, pg. 9, paragraph 7 “Rolling method”), Mori also teaches that the upper limit of the surface temperature during rough rolling is not particularly limited as noted above. Therefore, it would be reasonable that the rough rolling temperature could exceed 400°C.
Finally, Mori does teach that “when the rough rolling temperature is higher than 400°C, the surface state of the sheet after rough rolling is deteriorated”, as applicant alleges, rather Mori teaches that the upper limit of the plate surface temperature is not particularly limited, but if it is In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.



/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738